                Case 3:19-cv-05483-RJB Document 15 Filed 08/19/19 Page 1 of 2



1
2
3
4                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
5                                        AT TACOMA
6
7      BRANDI PENDER,
8                                                        CASE NO.
                                        Plaintiff (s),   3:19−cv−05483−RJB
9                            v.
                                                         MINUTE ORDER SETTING TRIAL
10                                                       AND PRETRIAL DATES
       CHUGACH FEDERAL SOLUTIONS
11     INC,

12                                   Defendant (s).

13    FIVE DAYS JURY TRIAL set for                                                September 28, 2020
                                                                                  at 09:30 AM
14
      Deadline for the FILING of any motion to join parties                       September 30, 2019
15    Disclosure of expert testimony under FRCP 26(a)(2)                          April 1, 2020
16    All motions related to discovery must be FILED by                           May 11, 2020
17    Discovery COMPLETED by                                                      June 1, 2020

18    All dispositive motions must be FILED by                                    June 30, 2020
      Motions in limine should be FILED by and NOTED on the                       August 31, 2020
19      motion calendar no later than the third Friday thereafter,
        but no later than the Friday before any scheduled
20      pretrial conference.
21    Agreed pretrial order LODGED with the court by                              September 11, 2020
22    Pretrial conference will be HELD on                                         September 18, 2020
          (COUNSEL SHALL REPORT TO COURTROOM A)                                   at 08:30 AM
23
      Trial briefs, proposed voir dire & jury instructions due * September 18, 2020
24          *JURY INSTRUCTIONS See Local Civil Rule LCR51. A Manual of Model Civil
25   Jury Instructions For the Ninth Circuit − Latest Edition should be used as the format for
26   proposed jury instructions. See www.wawd.uscourts.gov.

     Minute Order Setting Trial, Pretrial Dates and Ordering Mediation − Page 1
                Case 3:19-cv-05483-RJB Document 15 Filed 08/19/19 Page 2 of 2



1           PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW need not be
2    submitted unless specifically requested by the Judge.
3           If any of the dates identified in this Order or the Local Civil Rules fall on a
4    weekend or federal holiday, the act or event shall be performed on the next business day.
5    These are firm dates that can be changed only by order of the Court.
6           If this case is settled, please advise Tyler Campbell, Courtroom Deputy to Judge
7    Bryan, immediately at (253) 882−3822. If this case is not settled, it will go to trial on the
8    date set or as soon thereafter as the court is available.
9
10          DATED: August 19, 2019
11
12          The foregoing Minute Order entered by /s/ Tyler Campbell Deputy Clerk, BY
13   DIRECTION OF THE HONORABLE ROBERT J. BRYAN, UNITED
14   STATES DISTRICT JUDGE.
15
16
17
18
19

20
21
22
23
24

25
26

     Minute Order Setting Trial, Pretrial Dates and Ordering Mediation − Page 2
